DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	Claims 1-46 are pending. Claims 33-46 are withdrawn. Claims 1-32 are presented for examination.

Election/Restrictions
Applicant’s election without traverse of the method claims 1-33 in the reply filed on 7/20/2022 is acknowledged. The Examiner notes that claim 33 was inadvertently included in Group I, but should have been included in Group II as it is a coated substrate. Therefore, Applicant’s election has been interpreted as being an election of claims 1-32.
Claims 33-46 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/20/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 1-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites curing at two distinct temperatures “such that said aluminate becomes at least partially solubilized and said alkali aluminosilicate condenses”. However, initially, the aluminate is recited as being optional. Therefore, it is unclear whether the aluminate is optional or required in the process. Additionally, it is unclear whether the results of the curing at two distinct temperatures is only required by the claim when aluminate is utilized as the compound. Therefore, claim 1 is indefinite. Claims 2-32 depend from claim 1 and are indefinite for the same reasons. For examination purposes, the result of the aluminate solubilizing and the alkali aluminosilicate condensing is only considered a claim requirement where the compound includes aluminate.
Claim 1 recites “said alkali aluminosilicate condenses out of said admixture onto said substrate”. However, the definition of condensation is “the change of state of matter from the gas phase to the liquid phase”. This is inconsistent with a coating of solid alkali aluminosilicate being formed from a liquid admixture. There never appears to be alkali alumosilicate formed in a gaseous phase such that it can condense as a liquid coating on the substrate. Therefore, claim 1 is indefinite. Claims 2-32 depend from claim 1 and are indefinite for the same reasons. Additionally, the claims are so indefinite as to make a proper search of the prior art and application of prior art impossible. However, relevant prior art is provided with respect to similar systems in which a solid alkali aluminosilicate is deposited from a liquid admixture (see below).
Claim 2 recites the limitation "said aluminate sources".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “said aluminate sources” has been interpreted as “said aluminate”. Claims 4, 6, 9, 12, 15, 18 and 21 depend from claim 2 and are indefinite for the same reasons.
Claim 3 recites the limitation "said alkali aluminate sources".  There is insufficient antecedent basis for this limitation in the claim. There is no initial recitation of an “alkali aluminate”, there is only a recitation of an alkali silicate and an aluminate. Therefore, it is impossible to determine what compounds are being referenced with “said alkali aluminate sources”. Therefore, claim 3 is indefinite. Claims 7, 10, 13, 16, 19 and 22 depend from claim 3 and are indefinite for the same reasons.
Claims 5-7 recite “wherein the silicon to aluminum ratio is” between two ratios. However, there is no initial recitation of “a silicon to aluminum ratio”. Additionally, it is unclear as to what mixture/composition this ratio is being referenced in. For example, is this the ratio of silicon to aluminum in the admixture, the solubilized solution or the final coating of alkali aluminosilicate? Therefore, claims 5-7 are indefinite. For examination purposes, if the prior art references any ratio of silicon to aluminum it will be interpreted as reading upon the claim as presently presented.
Claims 8-10 recites the limitation "the matrix".  There is insufficient antecedent basis for this limitation in the claim. There is no initial recitation of a matrix and it is impossible to determine what composition in the method of claim 1 is considered the matrix. Additionally, the claim recites a ratio of silicon to aluminum in the matrix. It is impossible to determine as to what composition this ratio is being calculated in. Therefore, claims 8-10 are indefinite. For examination purposes, if the prior art references any ratio of silicon to aluminum it will be interpreted as reading upon the claim as presently presented.
Regarding claims 8-10, the phrase "preferably" renders the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 11-13 recites the limitation "the entire compound".  There is insufficient antecedent basis for this limitation in the claim. There is no initial recitation of an entire compound and it is impossible to determine what composition in the method of claim 1 is considered the entire compound. Additionally, the claim recites a ratio of silicon to aluminum in the matrix. It is impossible to determine as to what composition this ratio is being calculated in. Therefore, claims 11-13 are indefinite. For examination purposes, if the prior art references any ratio of silicon to aluminum it will be interpreted as reading upon the claim as presently presented.
Regarding claims 11-13, the phrase "preferably" renders the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 14-16 recite the limitation "the matrix".  There is insufficient antecedent basis for this limitation in the claim. There is no initial recitation of a matrix and it is impossible to determine what composition in the method of claim 1 is considered the matrix. Additionally, the claim recites a ratio of aluminum to alkali in the matrix. It is impossible to determine as to what composition this ratio is being calculated in. Therefore, claims 14-16 are indefinite. For examination purposes, if the prior art references any ratio of aluminum to alkali it will be interpreted as reading upon the claim as presently presented.
Claims 17-19 recites “a filler is present”. However, there are multiple compositions in the method of claim 1 and it is unclear what composition the filler must be present in. Therefore, claims 17-19 are indefinite. For examination purposes, if a filler is present in any compositions or coatings in the prior art it will be interpreted as reading upon the claim as presented. Claims 23-29 depend from claim 17 and are indefinite for the same reasons.
Claims 20-22 recites the limitation "said filler".  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites “said alkalinity is adjusted”. However, it is unclear as to what mixture or composition the alkalinity is adjusted. Therefore, claim 25 is indefinite.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 29 recites the broad recitation non-oxide ceramic, and the claim also recites silicon carbide, boron nitride, boron carbide and titanium nitride which are the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 31 recites the limitations "the initial cure" and “the final cure”.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim has been interpreted as “wherein one predetermined temperature is below 150 °C and a second predetermined temperature is above 200 °C”.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Temuujin et al. (“Preparation of metakaolin based geopolymer coatings on metal substrates as thermal barriers”) is cited for its teaching of providing an alkali aluminosilicate coating on a metal substrate by a process comprising providing a solubilized alkali silicate solution and mixing it with aluminosilicate compound and a silica filler (Section 2.1) and then curing at two temperatures to deposit an alkali aluminosilicate barrier coating (abstract). Temuujin teaches a Si:Al ratio of 1 or 2 (abstract).
Song et al. (“Property and microstructure of aluminosilicate inorganic coating for concrete: Role of water to solid ratio”) is cited for teaching a process of coating concrete comprising mixing an aluminosilicate with a sodium silicate solution followed by coating on a substrate and thermally curing to form an aluminosilicate coating (abstract and Section 2.1).

Conclusion
	Claims 1-46 are pending. 
Claims 33-46 are withdrawn. 
Claims 1-32 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S WALTERS JR/
October 28, 2022            Primary Examiner, Art Unit 1717